Exhibit 10.32
SUMMARY SHEET
OF
2009 COMPENSATION
Director Compensation
     The compensation program for our non-employee directors currently consists
of a combination of cash and equity-based awards. The cash component includes an
annual retainer of $50,000 (one-half of which is subject to mandatory deferral
in the form of deferred share units as described below) and an additional fee of
$1,500 for each Board and committee meeting attended. In addition, our
non-executive Chairman of the Board receives an annual cash retainer of $30,000
and committee chairs receive an annual cash fee of $7,500. At the end of each
calendar quarter, non-employee directors are paid one-fourth of their annual
retainers and committee chair annual fees and fees for attending Board and
committee meetings held during the quarter.
     Each non-employee director also receives 500 deferred share units (“DSUs”)
as of the date of each annual meeting of stockholders. The value of each DSU is
equal to the value of a share of our common stock. The DSUs are immediately
vested and subject to mandatory deferral until the director’s retirement or
other termination of service from the Board. Continuing non-employee directors
(including directors who are elected or re-elected) also receive restricted
stock units (“RSUs”) as of the date of each annual meeting of stockholders with
an initial value, based on the price of our common stock on the date of grant,
equal to $100,000. The RSUs are immediately vested and subject to mandatory
deferral until the later of (1) the director’s retirement or other termination
of service from the Board or (2) the date that is three years after the grant
date. Both the DSUs and the RSUs are settled in shares of our common stock.
     The terms and conditions of the RSU grants, as well as other equity-based
awards that non-employee directors are eligible to receive, are set forth in the
Stock Plan for Non-Employee Directors. Copies of this plan, amendments to this
plan and the form of RSU award agreement are filed as exhibits to our periodic
reports.
     The terms and conditions of the DSU grants are set forth in our Restated
Deferred Compensation Plan for Non-Employee Directors. Pursuant to this plan, we
require that 50% of a director’s annual retainer for Board service be deferred
and credited to a deferred compensation account in the form of DSUs, the value
of which account is determined by the value of our common stock, until the
director owns a total of 5,000 DSUs. A copy of this plan and amendments to this
plan are filed as exhibits to our periodic reports.
     We also provide non-employee directors with travel accident insurance when
on Zimmer business and reimburse or pay the reasonable travel, lodging and meal
expenses incurred by non-employee directors when traveling on Zimmer business.
     Changes to our non-employee director compensation program may be disclosed
in future proxy statements or other periodic reports.
Named Executive Officer Compensation
     Our executive officers serve at the discretion of the Board of Directors.
From time to time, the Compensation and Management Development Committee of the
Board of Directors reviews and determines the salaries that are paid to our
executive officers. We do not have written employment agreements with our
executive officers. The following are the current base salaries for our Chief
Executive Officer, our Chief Financial Officer and three other executive
officers who we expect will be identified as named executive officers in the
definitive proxy statement for our 2009 annual meeting of stockholders to be
filed with the Securities and Exchange Commission (the “2009 Proxy Materials”).
Sheryl L. Conley, former Group President, Americas and Global Marketing and
Chief Marketing Officer, who was identified as a named executive officer in the
definitive proxy statement for our 2008 annual meeting of stockholders

 



--------------------------------------------------------------------------------



 



and who we expect also will be identified as a named executive officer in the
2009 Proxy Materials, is no longer employed by us.

          Name and Position   2009 Base Salary  
David C. Dvorak
  $ 787,500  
President and Chief Executive Officer
       
James T. Crines
  $ 475,300  
Executive Vice President, Finance and Chief Financial Officer
       
Bruno A. Melzi
  € 414,600  
Chairman, Europe, Middle East and Africa
       
Stephen H.L. Ooi
  SGD 570,000  
President, Asia Pacific
       
Cheryl R. Blanchard, Ph.D.
  $ 400,800  
Senior Vice President, Research and Development and Chief Scientific Officer
       

     During 2009, each of the executive officers identified above is also
eligible to receive an annual cash incentive award, based upon a specified
percentage of his or her base salary, under our Executive Performance Incentive
Plan (the “Incentive Plan”) and to receive awards under our 2006 Stock Incentive
Plan, as amended (the “Stock Plan”). Copies of the Incentive Plan, the Stock
Plan and any future revisions of these plans are filed as exhibits to our
periodic reports. The target amount under the Incentive Plan for each of these
officers is 115% of base salary for Mr. Dvorak, 75% of base salary for
Mr. Crines, and 65% of base salary for each of Messrs. Melzi and Ooi and Dr.
Blanchard.
     The executive officers identified above are also eligible to participate in
other employee benefit plans and arrangements as described in our proxy
statements. For Messrs. Dvorak and Crines and Dr. Blanchard, who are based in
the United States, these include a defined benefit pension plan, a supplemental
pension plan, a savings and investment (401(k)) plan, a supplemental savings and
investment plan and a long-term disability income plan. For Mr. Melzi, who is
based in Italy, these include a defined benefit pension plan and a defined
contribution plan. For Mr. Ooi, who is based in Singapore, these include our
voluntary contributions to the Central Provident Fund, a country-wide defined
contribution retirement plan.
     Each of these executive officers has also entered into a change in control
severance agreement that provides certain severance benefits following a change
in control of Zimmer and termination of the executive’s employment. Copies of
those agreements or the form of those agreements are filed as exhibits to our
periodic reports.

 